Citation Nr: 1541110	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to October 12, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to total disability based on individual unemployability (TDIU). 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and P.F.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran testified at a Board hearing at the RO in August 2015; a transcript is of record.

In September 2010, the RO granted service connection and initial 30 percent rating for PTSD, effective as of June 30, 2010; the Veteran was notified of this denial on October 6, 2010.  Upon review of additional VA medical records, the RO issued another rating decision in February 2011, of which the Veteran was notified in March 2011, which continued the 30 percent rating for PTSD.  Then, on October 12, 2011, the Veteran submitted a statement indicating that he wanted to file a claim for an increased rating for his PTSD in response to the March 2011 notice, stating that one of his treating providers had told him he should seek a higher percentage rating.  In February 2012, the Veteran submitted a formal application for TDIU (VA 21-8940), reporting that he had been unemployed since May 2009 due, in part, to his PTSD.  In August 2012, the RO granted a 70 percent rating for PTSD as of the date of receipt of the October 2011 submission from the Veteran, but denied the claim for TDIU.  The Veteran appealed, asserting that he was unemployable due to his PTSD.  

The case was perfected for appeal to the Board as to entitlement to greater than a 70 percent rating for PTSD and entitlement to TDIU.  Nevertheless, additional pertinent evidence regarding the severity of the Veteran's PTSD was received within one year after the September 2010 initial rating decision, as the RO implicitly noted by issuing another rating decision regarding the PTSD rating in 2011.  Thus, the September 2010 rating decision did not become final, and the Veteran's claim contemplates the period on appeal since his June 2010 claim for service connection.  See 38 C.F.R. § 3.156(b) (2015).  Moreover, the Veteran's October 12, 2011, submission, which the RO treated as a new claim, was received only days after the one-year appeal deadline from the notice of the initial rating decision.  He has indicated that he has been unemployed since 2009 and that he believes this is due primarily to his PTSD, including ineffective work relationships.  This is also pertinent evidence as to the rating for PTSD, as the applicable rating criteria specifically contemplated inability to sustain employment.  The Veteran's claim for TDIU is part and parcel of his claim for a higher rating for the underlying disability that he asserts resulted in unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD manifestations have resulted in occupational and social impairment with deficiencies in most areas due to symptoms most nearly approximating the types, severity, and frequency contemplated by the 70 percent rating criteria for mental health disability.

2.  Given the schedular rating for PTSD awarded herein, the Veteran has had a single disability rated at 70 percent for the entire appeal period, as well as additional disabilities with a combined rating of at least 70 percent; and his service-connected disabilities have rendered him unable to secure or maintain substantially gainful employment consistent with his prior education, training, and employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD prior to October 12, 2011, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The claim for a TDIU is being granted in full herein; therefore, no additional notice or development is required.  With regard to the rating for PTSD, the Veteran was provided full notice of how to substantiate his service connection claim for PTSD in November 2010, including how to establish a disability rating and effective date.  Although this was after the September 2010 initial rating decision, this timing defect was cured by the subsequent readjudication of the Veteran's claim, including in an October 2013 statement of the case.  Moreover, in February 2012, he was also advised of the requirements to establish an increased rating.  

Additionally, the August 2015 Board hearing focused on the elements necessary to substantiate the claim.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements.  The Veteran and another lay witness testified regarding his symptoms and their impacts on daily life and work, thereby showing an actual awareness that his disability would be rated on this basis.  No prejudice has been alleged due to any defects, and the duties imposed in 38 C.F.R. 3.103(c)(2), as interpreted in Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met.
 
With regard to the duty to assist, the claims file includes the Veteran's written statements and VA treatment records pertaining to his PTSD manifestations.  He has reported receipt of benefits from the Social Security Administration (SSA) due to arthritis, after his last employment in 2009.  Although no SSA records were requested or received, there is no resulting prejudice because there is no indication that they could help establish a higher rating for PTSD.  Rather, the Veteran indicated that such benefits were granted due to his physical disabilities, i.e., not for his PTSD.  Moreover, the lay and medical evidence of record, as summarized below, is generally consistent regarding the Veteran's symptoms and impairment due to PTSD.  The Veteran was afforded VA examinations in June 2010 and March 2012, with an addendum opinion in October 2013, regarding the severity and functional impacts of his PTSD.  There is no argument or indication that the examinations did not accurately record his symptoms and severity, or that the Veteran's PTSD disability has worsened since the last examination.  In particular, the Veteran and witness at the August 2015 hearing described similar symptoms.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating this claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II.  Analysis

The Veteran is currently assigned an initial rating of 30 percent prior to October 12, 2011, and a 70 percent thereafter, for PTSD.  As discussed below, the evidence warrants a schedular rating of 70 percent, but no higher, for the entire appeal period, and extraschedular consideration is not necessary.  A TDIU is also warranted.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, DC 9411.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV). 

A Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, although symptomatology is the primary consideration in determining the appropriate disability rating for a mental health disorder, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas" with regard to the 70 percent rating.  Id. 

In this case, VA mental health records in March 2010 reflected that the Veteran had some high points during the past week such as feeling happier around people, and some lower periods of depression, with some risky behaviors including riding a motorcycle after drinking.  He was visibly distressed when talking about nightmares related to events in service.  The provider noted that the Veteran was anxious, had mildly depressed mood, and had a wide range of affect congruent with the conversation.  He reported some thoughts of harming himself, but he denied any plan or intent and said that these thoughts were fleeting and that his religious beliefs were the primary deterrent from acting on the feelings.  The Veteran described sleep disturbance and intrusive or distressing memories and dreams.  He reported a sensation that past events were reoccurring such as illusions or flashbacks, or mood-related hallucinations or delusions most often related to Vietnam or other stressful events.  He also exhibited avoidance behaviors, a lack of interest and participation in activities, detachment from others, and sensations of feeling emotionally numb or unable to experience a full range of emotions.  The Veteran reported social withdrawal, although his strengths included friendships with women.  He also reported irritability, lack of concentration, hypervigilance, exaggerated startle response, and depressed mood most of the time.  The provider noted a need to implement calming and coping strategies and anger management techniques.  The psychologist assigned a GAF score of 49 on this date, and the treatment plan was individual psychotherapy once weekly and medication management. 

Subsequent VA treatment records continued to reflect similar types, frequency, and severity of symptoms.  A June 2010 VA treatment record noted that the Veteran self-rated his severity of depression and anxiety as 7-8 on a 10-point scale, where 10 was feeling the worst.  He remained anxious and depressed, with social isolation.  He reported mild paranoia, but denied other psychotic symptoms and suicidal or homicidal ideation.  The provider assigned a GAF score of 50, and the next individual psychotherapy session was scheduled for the following month. 

A September 2010 VA treatment record noted that the Veteran had a girlfriend and that his quality of life was improving.  He remained anxious and depressed, with alcohol use and risky behaviors of drinking and driving.  The provider assigned a GAF score of 54.  The next month, an October 2010 VA record showed that the Veteran would be marrying this fiancée the next weekend.  He reported more problems in the past few weeks with sleeping, nightmares, and intrusive memories; although he had decreased avoidance, emotional numbness, and interpersonal distance since his fiancée had been in his life.  The Veteran and his fiancée reported that the emotional experiences had been very positive for both of them.

At a VA examination in March 2012, the Veteran reported similar symptoms.  He indicated that his marriage in October 2010 and was his third marriage, and he described their relationship as "pretty good," stating that his irritability and anger impacted their relationship, but his wife was supportive.  The Veteran reported that he had no contact with his three children.  He had little social engagement; he was isolative and typically stayed at home unless he was riding his motorcycle.  He reported that he stopped working in 2009 and received SSA benefits for arthritis, but that over the course of his career, it was hard for him to keep a job due to PTSD symptomatology with difficulty coping and anger problems.  The VA examiner noted that the Veteran had been receiving regular VA treatment for PTSD, including individual counseling and medication management, since 2010.  The examiner assigned a GAF score of 55, indicated that the Veteran had occupational and social impairment with deficiencies in most areas, and that he had long-standing moderate to severe symptomatology.  Current symptoms were summarized as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or work-like setting, and impaired impulse control such as unprovoked irritability with periods of violence.  

An October 2013 addendum opinion included a copy of prior VA treatment records and VA examinations as above, as well as a July 2013 VA treatment record.  In that record, the Veteran reported that he was very moody and was still having bad nightmares that interfered with his sleep.  He denied any current thoughts of suicide or homicide, hallucinations or paranoia; and he reported similar symptoms as in the treatment records noted above.  The VA provider assigned a GAF score of 60.

During the August 2015 Board hearing, the Veteran's representative noted that he had shown some impairment in thought processes and communication at the beginning of the hearing.  The Veteran reported having some hallucinations, in that he thinks about Vietnam and people being killed.  He also reported that he has sleep difficulties and nightmares all the time.  The Veteran denied any attempts to harm himself and indicated, similar to treatment records summarized above, that he had thought about it but did not follow through due to his personal beliefs.  The Veteran testified that his hygiene was okay, and that sometimes he will feel disoriented, such as when he is driving.  He also reported having anger outbursts and sometimes a feeling that he wants to have beat people up.  The Veteran stated that he had been married to his wife for four years until she died due to a respiratory disorder, and that they had a good relationship; the claims file includes an October 2014 death certificate for this deceased spouse.  The Veteran stated that his current medications were helping a lot with his dreams and anger management.  

During the August 2015 hearing, a lay witness, P.F., indicated that she had only been in close contact with the Veteran for a few weeks recently, but they had a relationship many years earlier.  P.F. testified that she had not observed any grossly inappropriate behavior by the Veteran, but that he had bad nightmares.  She stated that, years ago, someone had taken a gun away from the Veteran because they were afraid that he would hurt himself.  She also indicated that, around 19 years ago, the Veteran would destroy things in the house during outbursts of anger.

In light of the above, and resolving doubt in the Veteran's favor, the evidence shows PTSD symptoms and an overall level of impairment that most nearly approximate the criteria for a 70 percent rating throughout the appeal period.  See 38 C.F.R. § 4.130, DC 9411.  The lay and medical evidence is generally consistent and establishes that the Veteran's PTSD has manifested by symptoms of chronic sleep impairment with frequent nightmares and flashbacks, depressed mood, anxiety or worry, frequent panic attacks, decreased concentration, anger or irritability, and difficulty with relationships.  He has had deficiencies in most of areas, including anger management and coping problems which he indicated had affected his prior work function, family relations with his children and spouse, judgment, thinking, and mood due to symptoms similar to those listed as examples in the criteria for a 70 percent rating.  Id.; Vazquez-Claudio, 713 F.3d at 117.  

The record does not show complete social and occupational impairment due to PTSD, or symptoms of a similar severity or frequency of the examples provided for a 100 percent rating criteria.  Id.  Although the Veteran has been unemployed since 2009, as discussed below, he has not generally argued, and the medical evidence does not show, that this was due to solely to his PTSD symptoms.  Additionally, the Veteran does not have complete social impairment.  Rather, the Veteran's PTSD has resulted in difficulty with effective relationships, including no contact with his three children and frequently isolating or staying home; however, he maintained an effective marriage from 2010 until his wife passed away in 2014.  Treatment records in 2010 noted that the Veteran had relationships with females, and he had also reestablished a social connection with P.F., as of the August 2015 hearing.  

Further, although there has been some impairment of thought processes or communication, there is no indication or argument of gross impairment or grossly inappropriate behavior during the appeal period.  Medical records noted many times that the Veteran had appropriate thought processes, communication, and behavior.  The Veteran denied problems with hygiene, and treatment records also consistently noted adequate hygiene and grooming.  He reported occasional thoughts of suicide or self-harm, but he stated that these were fleeting and repeatedly indicated that he had no plan or intent to act on them.  Thus, he has not presented a persistent danger to himself.  The Veteran also reported several times, including during the 2015 hearing, that medications and therapy were helping him to think before taking actions and to control his anger.  He has also consistently denied homicidal ideation.  Therefore, although he reported urges to get in physical fights at times, he does not present a persistent danger of hurting others.  The Veteran's reports of delusions or hallucinations of events during service, otherwise described as flashbacks, occur frequently but have not resulted in total impairment.  He also testified to feeling disoriented on occasion such as when driving; however, although the Veteran has difficulty concentrating, he was otherwise noted to be oriented in medical records and examinations, and there is also no indication that this occasional symptom resulted in total impairment.  Instead, the Veteran and others have noted that his primarily ongoing difficulties are due to anger and irritability, which affected his prior work and social relationships. 

Again, the evidence does not show total occupational and social impairment due to the Veteran's PTSD manifestations at any point during the appeal period.  The nature, severity, and frequency of his symptoms and overall level of impairment most nearly approximated the 70 percent rating criteria.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411; see also Vazquez-Claudio, 713 F.3d at 117.  Although the Veteran reported improved symptoms at times, they did not last for a sufficient amount of time or were not of sufficient degree of improvement to warrant a different rating for any period on appeal.  In other words, the Veteran's PTSD symptomatology remained relatively stable throughout the appeal, and staged ratings are not appropriate.  See Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

There is no argument or indication that extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).  As detailed above, the Veteran has had social and occupational impairment as a result of his PTSD symptoms, and the mental health rating criteria are intentionally broad to account for all mental health symptoms and levels of impairment.  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, and it is not an exceptional or unusual disability picture.  Referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms of the disability on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

A TDIU is warranted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  Consideration should be given to the level of education, special training, and prior work experience, but not to the Veteran's age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

Generally, to be eligible for a TDIU, if there more than one service-connected disability, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In light of the award of a 70 percent rating for PTSD herein, this percentage threshold is met for the entire appeal period.  The Veteran's other service-connected disabilities are bilateral hearing loss, tinnitus, tinea versicolor (a skin condition), and two non-compensably rated scars. 

Further, resolving doubt in the Veteran's favor, he has been unemployable for VA purposes due his service-connected disabilities throughout the appeal period.  

The Veteran has reported that he received SSA benefits due to physical disabilities or arthritis.   Similarly, the March 2012 VA examiner stated that the Veteran's arthritis in the lumbar spine, shoulders, and knees, as well as herniated discs of the lumbar and cervical spine, would significantly affect his ability to do physical and sedentary work.  Nevertheless, the Veteran also reported having ongoing difficulty maintaining prior employment due to his anger and coping problems from PTSD.  In his substantive appeal (VA Form 9), the Veteran asserted that his unemployment was due to his PTSD, and he reported in August 2015 that he lost his last job due to being scatter-brained.  In his February 2012 formal TDIU application (VA 21-9840), the Veteran asserted that his PTSD and hearing loss, which is also service-connected, rendered him unemployable as of May 2009.  There is no evidence of record from the SSA or from his last employer as to the reason for termination.

The Veteran reported in his February 2012 VA 21-8940 that he had an 8th grade education and that his last occupation was as a truck driver.  In March 2012 VA examinations, he reported post-service occupations in auto repair as a mechanic, manufacturing, fabrication, machinist, oil-field worker, and as a truck driver.

During January 2011 and March 2012 VA examinations regarding hearing loss and tinnitus, the Veteran reported difficulty understanding speech in most or all listening situations, especially in the presence of background noise, despite the use of bilateral hearing aids.  He also reported sensitivity to loud sounds.  The March 2012 VA examiner stated that these disabilities would have no significant occupational impact and would not preclude the Veteran from obtaining gainful employment, without providing any explanation for this conclusion.  In an October 2013 addendum opinion, a VA examiner stated that the Veteran's hearing loss and decreased word recognition would impact his ability to follow oral directions, would have some potential impact on safety in certain work settings, and would require significant accommodations in occupations requiring an ability to functionally hear.  The examiner also stated that the Veteran's tinnitus could be a distraction that would adversely affect his concentration.  

The March 2012 VA examiner summarized that the Veteran's long-standing moderate to severe PTSD symptomatology had impacted his prior occupational functioning, but he was able to maintain employment in the past and became disabled to due to arthritis per the Veteran's report.  As such, the examiner opined that the Veteran's current PTSD symptomatology did not preclude his ability to work, but no reason was provided for this opinion.  In an October 2013 VA addendum opinion, the examiner stated that prior examination reports had indicated that the Veteran's service-connected disabilities caused little functional impairment with the exception of his PTSD, and summarized that PTSD was the primary condition affecting the Veteran's functioning.  The examiner noted that the recent GAF scores were between 55 and 60, which would equate to moderate difficulty in social, occupational, or school functioning, and which the examiner stated was consistent with Veteran's reports of difficulty coping and anger problems.  As noted above, VA mental health professionals assigned GAF scores of 49 and 50 during the appeal period based on similar symptoms as for the higher scores, and summarized that the Veteran had moderate to severe impairment due to PTSD.

As summarized above, it appears that the Veteran's many of the prior employment experiences would involve the need to follow instructions and functionally hear for safety purposes, such that hearing loss and tinnitus could significantly impact his employability per the VA examiner's notations.  Further, the Veteran likely had moderate to severe occupational impairment due to his PTSD symptoms, including anger, decreased concentration, and relationship difficulties.  Thus, even without considering the effects of nonservice-connected arthritis, and resolving doubt in the Veteran's favor, the evidence establishes that he has been unable to secure or maintain substantially gainful employment consistent with his prior training and occupational experiences throughout the appeal period due to the effects of service-connected disabilities.  The criteria for a TDIU are met.   38 C.F.R. §§ 4.3, 4.16.

The Veteran's claims have been granted based in part on resolution of reasonable doubt in his favor under the benefit-of-the-doubt doctrine, as discussed above.  The preponderance of the evidence is against a rating in excess of 70 percent for PTSD at any point; thus, the claim must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

An initial rating of 70 percent for PTSD prior to October 12, 2011, is granted.

A rating in excess of 70 percent for PTSD, to include from October 12, 2011, forward, is denied.

Entitlement to a TDIU for the entire appeal period is granted.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


